Exhibit 10.6

SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is entered into by
and between H. Melville Hope, III (hereinafter referred to as “Hope”) and
Popeyes Louisiana Kitchen, Inc. (“PLKI) in order to reach an amicable
termination of their employment relationship and to promote harmonious relations
in the future. As used in this Agreement, “PLKI” shall include Popeyes Louisiana
Kitchen, Inc. f/k/a AFC Enterprises, Inc., The Popeyes Foundation, Inc. f/k/a
The AFC Foundation, Inc., Popeyes Chicken & Biscuits, and all companies formerly
owned by PLKI and any and all related companies and/or subsidiaries and/or
committees, and their respective present and former directors, officers,
fiduciaries, employees, representatives, agents, successors and assigns, both in
their representative and individual capacities.


Hope desires to accept the following agreements, including, without limitation,
certain additional consideration from PLKI in return for Hope’s general release.
Hope and PLKI desire to settle fully and finally all differences and disputes
that might arise, or have arisen, out of Hope’s employment with PLKI and Hope’s
separation from PLKI.


STATEMENT OF TERMS


NOW THEREFORE, for and in consideration of the mutual promises, releases and
covenants contained herein, it is agreed as follows:
1. Termination of Employment. Hope acknowledges, understands and agrees that
Hope’s employment with PLKI terminates effective May 23, 2014 (the “Separation
Date”).
Hope and PLKI mutually agree that effective upon the Effective Date (as defined
below), that certain Amended and Restated Employment Agreement, dated March 9,
2010 between AFC Enterprises, Inc. and Henry Hope, III and the First Amendment
thereto (the “Employment Agreement”), shall automatically terminate and be of no
further force or effect; provided, however, that Hope acknowledges and agrees
that all of Hope’s post-term covenants set forth in the Employment Agreement
shall be in full force and effect upon the termination of the Employment
Agreement, specifically including those provisions referenced in Paragraph 20 of
the Employment Agreement.
2. Effective Date. The effective date of this Agreement shall be the eighth day
after Hope
executes this Agreement (the “Effective Date”). As of the Effective Date, if
neither party has revoked this Agreement pursuant to Section 11(e), this
Agreement shall be fully effective and enforceable.


3. Consideration.     Upon the execution of this Agreement and the expiration of
the seven (7) day revocation period, Hope shall be entitled to receive the
following consideration:


A.
Severance



Hope shall receive an amount equal to one and one half times Hope’s base salary
on the Separation Date (i.e. $495,000), plus one and one half times Hope’s
target incentive pay (i.e. $297,000) on the Separation Date, to be paid in a
lump sum cash payment on November 24, 2014. All severance payments made
hereunder will be made less applicable withholdings. Hope shall not be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to him, and such amounts shall not be reduced regardless of
whether Hope obtains other employment or becomes self-employed.


B.
Accrued Vacation



Hope will receive vacation pay (less applicable withholdings) for his remaining
2014 accrued but unused vacation balance (if applicable), to be paid on PLKI’s
next applicable payroll date following the Separation Date.


C.
Acceleration of Eligible Equity Awards

Hope shall be entitled to (i) immediate vesting of any unvested rights under any
restricted stock or stock options (specifically excluding any stock options or
restricted stock for which the performance criterion required for exercise has
not been previously satisfied), and (ii) prorated vesting of rights under
performance share grants under the terms of such awards. Vesting shall be in
accordance with Exhibit A which is incorporated by reference.
D.
Laptop Computer, iPad, and Cell Phone

Hope shall be allowed to retain his company-purchased laptop computer, iPad, and
cell phone, provided that PLKI’s IT department must remove any information,
software, and programs of PLKI from those devices prior to the Separation Date.
4. Hope’s Release of PLKI. As consideration for the bargain set forth in the
Agreement, Hope hereby irrevocably and unconditionally releases, acquits and
forever discharges PLKI and each of PLKI’s owners, stockholders, predecessors,
successors, assigns, agents, directors, officers, employees, representatives,
attorneys, parent companies, divisions, subsidiaries, affiliates (and agents,
directors, officers, employees, representatives and attorneys of such parent
companies, divisions, subsidiaries and affiliates), and all persons acting by,
through, under or in concert with any of them (collectively “Releases”), from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages actions, causes of action, suits, rights,
demands, costs, losses, debts, and expenses of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, rights arising
out of alleged violations or breaches of any contracts, express or implied, or
any tort, or any legal restrictions on PLKI’s right to terminate Hope, or any
federal, state or other governmental statute, regulation, or ordinance,
including, without limitation: (1) Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991; (2) the Americans with Disabilities
Act; (3) 42 U.S.C. § 1981; (4) the Age Discrimination in Employment Act; (5) the
Older Workers Benefit Protection Act; (6) the Equal Pay Act; (7) the Employee
Retirement Income Security Act (“ERISA”); (8) Section 503 of the Rehabilitation
Act of 1973; (9) the False Claims Act (including the qui tam provision thereof);
(10) the Occupational Safety and Health Act; (11) the Consolidated Omnibus
Budget Reconciliation Act of 1986; (12) the Worker Adjustment and Retraining
Notification Act; (13) the National Labor Relations Act; (14) intentional or
negligent infliction of emotional distress or “outrage”; (15) defamation; (16)
interference with employment; (17) interference with contract; (18) negligent
retention; (19) negligent supervision; (20) wrongful discharge; (21) invasion of
privacy, (22) breach of any contract, express or implied, and/or (23) any other
claims that Hope could have brought under the laws of the United States and/or
the State of Georgia (“Claim” or “Claims”), which Hope now has, owns or holds,
or claims to have, own or hold, or which Hope at any time heretofore had, owned
or held, or claimed to have, owned or held, against each or any of the Releases
at any time up to and including the Effective Date of this Agreement. No term or
provision of this Release is to be interpreted as waiving or releasing any
prospective claims based upon acts, omissions or events occurring after the
execution of this Agreement. Hope specifically affirms that except as set forth
in this Agreement, he is entitled no further compensation from PLKI as set forth
in his Employment Agreement, the PLKI incentive compensation plans or in any
PLKI equity plans.


5. Affirmations. Hope affirms that Hope has not filed, caused to be filed nor is
Hope a party to any claim, complaint, or action against PLKI in any forum or any
form. Hope further affirms that Hope has received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits due to Hope except as
provided in this Agreement. Hope further affirms that Hope has no known
workplace injuries or occupational diseases that have not been reported and that
Hope has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act.


6. Severability and Interpretation. If any provision or part of a provision of
this Agreement shall be determined to be void and unenforceable by a court of
competent jurisdiction, the remainder of this Agreement shall remain valid and
enforceable. The covenants in this Agreement shall be construed as covenants
independent of one another and as obligations distinct from any other
obligations contained in this or any other agreement between the parties hereto.
Each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law. The invalidity or unenforceability of
any particular provision of this Agreement shall not affect the other provisions
of this Agreement, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision were omitted. Any such invalid provision
shall be subject to partial enforcement to the extent necessary to protect the
interests of PLKI. If any court of competent jurisdiction should determine that
any term or terms of this Agreement are too broad in terms of time, geographic
area, scope of activity to be restrained or otherwise, such court shall modify
and revise any such term or terms (to the minimum extent necessary) so that they
shall comply with applicable law. This Agreement as so revised shall be fully
binding on the parties hereto.


7. Non-Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted hereunder or of the future performance of any such term or condition or
of any other term or condition of this Agreement, unless such waiver is
contained in a writing signed by or on behalf of both parties.


8. Non-Admission. This Agreement shall not in any way be construed as an
admission by PLKI of any acts of discrimination or misconduct whatsoever against
Hope, and PLKI specifically disclaims any liability to or discrimination against
Hope, on the part of itself, its employees, or its agents.


9. Entire Agreement. This Agreement represents the entire agreement between Hope
and PLKI with respect to the subject matter hereof. Notwithstanding the
foregoing, any terms not addressed in this Agreement and contained in the
Employment Agreement shall continue in full force and effect to the extent that
they place additional requirements on Hope beyond those contained in this
Agreement. Hope further covenants and agrees that the agreement to arbitrate and
dispute resolution provisions contained in Paragraph 13 of the Employment
Agreement likewise remain in full force and effect. This Agreement cannot be
modified except by an express written agreement between the parties. Hope
represents that in executing this Agreement, Hope does not rely and has not
relied upon any representation or statement made by PLKI or any of its agents or
attorneys, with regard to the subject matter, basis or effect of this Agreement,
except those stated in this Agreement. Hope expressly understands and agrees
that, except as thus stated in this Agreement, he is not entitled to receive any
remuneration from PLKI under any previous severance plan or agreement.


10. Choice of Law. The substantive laws of the State of Georgia and the
applicable federal laws of the United States of America shall govern the
validity, construction, enforcement and interpretation of this Agreement. Hope
represents that Hope is subject to (and hereby irrevocably submits to) the
non-exclusive jurisdiction of any United States federal or Georgia state court
sitting in Atlanta, Georgia in respect of any suit, action or proceeding arising
out of or relating to this Agreement, and irrevocably agrees that all claims in
respect of any such suit, action or proceeding may be heard and determined in
any such court. Hope irrevocably waives any objection to the laying of the venue
of any such suit, action or proceeding brought in any such court and any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.


11. Age Discrimination in Employment Act. Hope hereby acknowledges and agrees
that this Agreement and the termination of Hope’s employment and all actions
taken in connection therewith are in compliance with the Age Discrimination in
Employment Act (ADEA) and the Older Workers Benefit Protection Act (OWBPA) and
that the releases set forth in Section 4 hereof shall be applicable, without
limitation, to any claims brought under these Acts. Hope further acknowledges
and agrees that:


(a)
the release given by Hope in this Agreement is given solely in exchange for the
consideration set forth in Section 3 of this Agreement and such consideration is
in addition to anything of value which Hope was entitled to receive prior to
entering into this Agreement;



(b)
by entering into this Agreement, Hope does not waive rights or claims that may
arise after the date this Agreement is executed;



(c)
Hope has been advised to consult an attorney prior to entering into this
Agreement, and this provision of this Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Hope be so advised in writing;



(d)
Hope has been offered at least twenty-one (21) days from receipt of this
Agreement within which to consider this Agreement; and



(e)
For a period of seven (7) days following Hope’s execution of this Agreement,
Hope or PLKI may revoke this Agreement and this Agreement shall not become
effective or enforceable until such seven (7) day period has expired.



The original of this Agreement signed by Hope should be delivered to the General
Counsel of Popeyes Louisiana Kitchen, Inc., 400 Perimeter Center Terrace, Suite
1000, Atlanta, GA 30346. Any revocation should be in writing and delivered to
the General Counsel at the address listed within the time allotted.


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS AND CAUSES OF ACTION.
HOPE AGREES THAT ANY MODIFICATIONS MADE TO THIS AGREEMENT DO NOT RESTART OR
AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION
PERIOD.




PLKI


Name: Cheryl A. Bachelder
Title: Chief Executive Officer
               Popeyes Louisiana Kitchen, Inc.


EMPLOYEE


H. Melville Hope, III




Signature: _/s/ Cheryl A. Bachelder__________






Signature: _/s/ H. Melville Hope, III            ___


Date: _April 14, 2014___________




Date: __April 14, 2014____________



EXHIBIT A




Grant #
Vesting Date May 23, 2014
Stock Options
Number of Options/Shares Vested
8768
2825
8790
3284
Performance Share Awards
 
8885
6295
9137
1751




1123617117.1